Bell, J.
This case came up on exceptions by a defendant in 11. fa. to a judgment striking his affidavit of illegality. This court certified to the Supreme Court four questions, which that court has answered. See 157 Ga. 561 (122 S. E. 323). Question 1 related to ground 3 of the affidavit of illegality; question 2 to ground 4; question 3 to ground 1; and question 4 to ground 2. Under the Supreme Court’s answers, grounds 2 and 3 were valid, and the trial court erred in striking the affidavit of illegality as a whole, on an oral motion in the nature of a general demurrer.

Judgment reversed.


Jenhms, P. J., and Stephens, J., concur.